Exhibit 99.1 AirShares™ EU Carbon Allowances Fund Monthly Account Statement For the Month Ended December 31, 2008 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (3) Unrealized Gain (Loss) on Market Value of Futures 95,177 Unrealized Gain (Loss) on Foreign Currency Translations (105) Interest Income 89 ETF Transaction Fees 1,000 Total Income (Loss) $ 96,158 Expenses Unitary Management Fee $ 2,463 Brokerage Commissions 2,079 Total Expenses 4,542 Net Gain (Loss) Before Taxes $ 91,616 Income Tax Expense 40,791 Net Gain (Loss) After Taxes $ 50,825 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 12/01/08 $ 1,000 Additions (200,000 Units) 5,000,000 Net Gain (Loss) 50,825 Net Asset Value End of Period $ 5,051,825 Net Asset Value Per Unit (200,040 Units) $ 25.25 To the Shareholders of AirShares™ EU Carbon Allowances Fund : Pursuant to Section 4.22(h) of the Commodities Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended December 31, 2008 is accurate and complete. /s/ David W. Jaffin David W. Jaffin Chief Financial Officer XShares Advisors LLC, Sponsor of AirSharesTM EU Carbon Allowances Fund XShares Advisors LLC 420 Lexington Avenue Suite 2550 New York, New York 10170
